Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-31 are pending. Claims 1, 2, 13, 14, 25 and 26 are amended.

Response to Arguments
	Applicant’s arguments regarding the 101 rejection of the claims have been considered and are persuasive. 
	Applicant argues the claims are drawn to a system/architecture that regulates storage of a commodity in accordance with a periodically computed margin requirement for a portfolio having a seasonal based variance. The claimed invention achieves a margin requirement having improved accuracy and, thereby, optimizes an amount of the commodity that is stored.
	
Allowable Subject Matter

Claims 1-31 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closest Prior Art

Business models for flexible production and storage – Shivakumar
EXECUTIVE SUMMARY Current trends and policies are progressing in the direction of an increased share of electricity from renewable sources in the EU electricity system, in particular from intermittent sources such as wind and photovoltaics. Furthermore, the share of electricity in total energy consumption is likely to increase in the coming years. Finally, there is increasing use of electric appliances in households at varying use 
II.B.2.ii Scandinavia
Sweden, Norway, Finland and Denmark are integrated in a well-functioning electricity market (Nord Pool) and also have well-established cross-border cooperation mechanisms between TSOs. More than half of the annual power generation is sourced from hydro, 20% from nuclear, 15% from fossil fuels and the rest from other sources. Although, according to Figure II-X no significant pumped hydro facilities are operated, Scandinavia has considerable reservoir storage capacities at its disposal - more than one third of the annual generation capability (120 TWh on a seasonal basis). Along with a large flexible generation fleet, the Nordic system is capable of withstanding large demand- and generationdriven fluctuations and sudden disturbances in both transmission and generating units (Eurelectric, 2011) (Page 27).

Resource Adequacy Requirements: Reliability and Economic Implications – Pfeifenberger, Spees
EXECUTIVE SUMMARY 
This report, prepared for the Federal Energy Regulatory Commission (FERC), assesses the economic and reliability implications of different resource adequacy standards. We examine the widely-used one-day-in-ten-years (1-in-10) loss of load standard, compare it to alternative approaches to defining resource adequacy, and evaluate the 

Operating Reserves and Variable Generation – Ela, Milligan, Kirby
If system conditions could be easily predicted and were constant over all time frames, meeting these objectives would be relatively straightforward. However, many of the properties of the power system, including its generation output, load levels, and transmission equipment availability are both variable and unpredictable. Therefore, additional capacity (generation and responsive load availability) above that needed to meet actual load demands are made available either on-line or on-standby so that it can be called on to assist if load increases or generation decreases, due to unpredictability or variability of the conditions. Likewise, on-line generating capacity that can reduce supply or turn off is required if load decreases or generation increases. 1 This capacity, herein referred to as operating reserves, is utilized for many different reasons and comes in different shapes and sizes. It can be generalized for the purposes of this study as capacity used to maintain the active power (also referred to as real power, but active power will be used throughout the rest of this report) balance of the system.2 Note that extra generation that is available to increase output (or load that is available to curtail) has historically been more of a reliability need since large generators and transmission lines can and do suddenly fail. It has been far less common for large loads to suddenly disconnect, so downward reserves have historically been less needed for power system reliability. Power systems with large amounts of variable generation/VG (both wind and 
CPS1 and CPS2 are balancing area performance metrics. Each balancing authority will determine its own way to require regulating reserve so as to meet the requirements of CPS1 and CPS2. Usually, the requirement is based on system peak or hourly load, time of day, weekday or weekend, and season. It may be that at different times, systems have more difficulty staying in compliance with CPS1 and CPS2 than other times (Page 33).













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694